                        IN THE UNITED STATES DISTRICT COURT

                      FOR THE SOUTHERN DISTRICT OF GEORGIA

                                      STATESBORO DIVISION

JAMON DEMETRIUS JACKSON;            )
CHRISTOPHER BROWN; WALTER           )
WILLIAMS; BLAKE HARRIS; and TRAVIS )
CUMMINGS,                           )
                                    )
          Plaintiffs,               )
                                    )
     v.                             )        CV 619-085
                                    )
COMMISSIONER TIMOTHY C. WARD        )
and WARDEN TERRENCE KILPARTRICK, )
                                    )
          Defendants.               )
        ________________________________________________________

           MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
           ________________________________________________________

       Plaintiffs, incarcerated at Smith State Prison in Glennville, Georgia, have submitted to

the Court for filing a civil complaint. Plaintiffs are proceeding pro se and Plaintiff Jamon

Demetrius Jackson filed a motion to proceed in forma pauperis (“IFP”). (Doc. no. 2.)

I.     BACKGROUND

       Plaintiffs commenced this case by submitting an eighteen-page handwritten complaint

to the Clerk of Court in the Southern District of Georgia. (Doc. no. 1.) Generally, Plaintiffs’

complaint raises 42 U.S.C. § 1983 claims against Defendants regarding prison conditions.

All Plaintiffs signed the complaint, but only Plaintiff Jackson filed a motion to proceed IFP.

(See doc. no. 1, p. 4; doc. no. 2.)
II.    DISCUSSION

       The Eleventh Circuit has considered the issue of whether “the Prisoner Litigation

Reform Act [“PLRA”] permits multi-plaintiff [IFP] civil actions.” Hubbard v. Haley, 262

F.3d 1194, 1196 (11th Cir. 2001). In Hubbard, the Eleventh Circuit noted that “the intent of

Congress in promulgating the PLRA was to curtail abusive prisoner tort, civil rights and

conditions of confinement litigation.” Id. (citing Anderson v. Singletary, 111 F.3d 801, 805

(11th Cir. 1997)). The Eleventh Circuit upheld a district court’s dismissal of a multiple-

prisoner/plaintiff lawsuit wherein the plaintiffs sought to proceed together IFP. Id. at 1198.

The Eleventh Circuit concluded “the PLRA clearly and unambiguously requires that ‘if a

prisoner brings a civil action or files an appeal in forma pauperis, the prisoner shall be

required to pay the full amount of the filing fee.’”         Id. at 1197 (citing 28 U.S.C. §

1915(b)(1)). Allowing multiple prisoners to bring complaints in a single lawsuit circumvents

the Congressional purpose in promulgating the PLRA. Id. at 1197-98. That is, “[t]he modest

monetary outlay will force prisoners to think twice about the case and not just file

reflexively.” Id. at 1198 (quoting 141 Cong. Rec. S7526 (daily ed. May 25, 1995) (statement

of Sen. Kyl)). The Eleventh Circuit held “the plain language of the PLRA requires that each

prisoner proceeding IFP pay the full filing fee . . . .” Id. Therefore, the “district court

properly dismissed the multi-plaintiff action in this instance.” Id.

       In this case, Plaintiffs are in a position similar to the plaintiffs in Hubbard. Allowing

them to proceed together in this action would permit them to divide the filing fee between

themselves and defy the Eleventh Circuit’s conclusion that “the PLRA clearly and

unambiguously requires that ‘if a prisoner brings a civil action or files an appeal in forma




                                                2
pauperis, the prisoner shall be required to pay the full amount of the filing fee.’” Id. at 1197

(citing 28 U.S.C. § 1915(b)(1)).

       Furthermore, “it is plain error to permit [an] imprisoned litigant who is unassisted by

counsel to represent his fellow inmates in a class action.”   Wallace v. Smith, 145 F. App’x

300, 302 (11th Cir. 2005) (quoting Oxendine v. Williams, 509 F.2d 1405, 1407 (4th Cir.

1975)); see also Massimo v. Henderson, 468 F.2d 1209, 1210 (5th Cir. 1972) (affirming

dismissal of portion of petitioner’s complaint seeking relief on behalf of fellow inmates).2

Simply put, pro se Plaintiffs proceeding IFP shall not be permitted to bring an action on

behalf of other prisoners. Wallace, 145 F. App’x at 302 (11th Cir. 2005).

       However, the Court recognizes Plaintiffs are proceeding pro se and will therefore

give them an opportunity to proceed as individual Plaintiffs in separate cases. In accordance

with the procedure affirmed by the Eleventh Circuit in Hubbard, the Court REPORTS and

RECOMMENDS the above-captioned case be DISMISSED without prejudice, the

CLERK be DIRECTED to file and docket the instant complaint in five new lawsuits, with

the same filing dates and five separate case numbers, and the CLERK be DIRECTED to

file and docket Plaintiff Jackson’s motion to proceed IFP into the new case number

associated with him. Once the five new lawsuits are opened, all Plaintiffs, except for

Plaintiff Jackson, must submit their own motions to proceed IFP or pay the full filing fee




       2
        In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the
Eleventh Circuit adopted as binding precedent all decisions of the former Fifth Circuit handed
down prior to October 1, 1981.



                                               3
within twenty-one days of the date the Clerk opens the case.

       SO REPORTED and RECOMMENDED this 24th day of September, 2019, at

Augusta, Georgia.




                                              4
